DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/477,707 filed on 07/12/2019. Claims 1-10 are pending in the office action.

Prior Arts
Frisch et al. (U.S. Pub. 20110148363)
Frisch teaches method determines a voltage threshold that may prevent the vehicle battery pack from being overcharged. The voltage threshold may be a dynamic threshold that changes or adjusts over time in order to accommodate changing conditions in the vehicle battery pack. The method may consider one or more battery readings when determining the voltage threshold, including temperature, voltage and/or current readings (the abstract). the method includes initialized a voltage threshold (fig. 2, 202, par. 18), measuring voltage, current, and temperature for the battery pack using battery sensors i.e., temperature sensor 30, voltage sensor 32, and current sensor 34 (see fig. 1, fig. 2, 204, and par. 19), determine or select a window group based on temperature (fig. 2, 206) as threshold/preset/predetermined voltage and current (see par. 24-26 and fig. 3) and also determine/comparing whether the previous measured voltage greater than the parameter of minimum window of the determined or selected window group (i.e., threshold voltage) (fig. 2, 208-222, par. 27-34), and reducing voltage 

Liu et al., (U.S. Pub. 20160149423)
Lui discloses a battery protection device including detecting unit (sensor 121), counter 122, and controller 123 which detects a sensing voltage form the signal terminal and counting number of times that the battery protection device is switched to a protection mode from a normal mode, so as obtain a counting value. The control circuit determine whether to enter the protection mode from the normal mode according to a reference voltage if the sensing voltage is greater than a reference voltage. In the protection mode, the control circuit adjusts the reference voltage or the control circuit controls the discharge circuit to form a discharge path passing through the signal terminal, the discharge circuit and a ground (the abstract, fig. 1-2).
Both Frisch and Lui either individual or combine do not teach the limitations, comprise: (claims 1 and 6) measuring a temperature and charging the battery cell with a dropped charging voltage (NCV) obtained by dropping a charging voltage (CV) of the battery cell by a preset setting voltage (DV), when the counted time is a set reference time or longer; and maintaining the dropped charging voltage (NCV) to a preset minimum charging voltage (MCV) or greater.  

Allowable Subject Matter
Claims 1-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach the limitations, comprise measuring a temperature and charging the battery cell with a dropped charging voltage (NCV) obtained by dropping a charging voltage (CV) of the battery cell by a preset setting voltage (DV), when the counted time is a set reference time or longer; and maintaining the dropped charging voltage (NCV) to a preset minimum charging voltage (MCV) or greater in claims 1 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851